Citation Nr: 1807458	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the cervical spine.

2. Entitlement to service connection for osteoarthritis of the left knee.

3. Entitlement to service connection for osteoarthritis of the right knee.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  The Board regrets the additional delay.


REMAND

The Veteran seeks service connection for several disabilities, including cervical spine arthritis, osteoarthritis of the knees, hypertension, and diabetes.  In his testimony at the April 2016 hearing, the Veteran testified that he began receiving treatment for his knee pain at a VA facility in Puerto Rico within a short time after separation from service in 1970.  He reported ongoing treatment at VA for some 40 years.  At present, the claims file contains less than 100 pages of records for VA treatment, representing less than a 10 year time span.  It is apparent that additional VA treatment records should be sought and included in the claims file in order to allow for a full and fair adjudication of the case.

As part of the remand, the Veteran should be asked to provide information regarding any private treatment he may have received for any of his claimed disabilities, to include providing a signed release to allow VA to obtain such relevant records where possible.  Once all records are received, to include VA and private treatment records, a review of the records should be undertaken to identify any and all records which-either in whole or in part-are not written in English.  An English translation of these records should be obtained before the case is returned to the undersigned for adjudication.  The records submitted for translation should include the Veteran's VA Form 9, received on April 9, 2014, the narrative portion of which is in Spanish.

Finally, the Veteran has asserted entitlement to service connection for diabetes based on exposure to herbicidal agents while stationed in Korea along the DMZ.  The record as presently constituted lacks sufficient evidence to evaluate this claim.  Appropriate records, including a complete copy of the Veteran's service personnel file should be obtained on remand to allow for an understanding of the circumstances of the Veteran's active duty military service.


Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate federal records custodian a complete copy of the Veteran's service personnel records, to include any information showing the location of the Veteran's duty station in the Republic of Korea.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Ask the Veteran to provide information regarding any private treatment of any of the claimed disabilities, to include providing a signed release to allow VA to request copies of those records from the provider.

3. Request from the appropriate VA records custodian copies all VA treatment records for the Veteran since his separation from service in 1970.  All such records should be uploaded to the electronics claim file.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

4. Once all outstanding records have been received, a review should be made to identify any records which, in whole or in part, are not written in English.  These records should be processed in the prescribed manner for translation to English, and a copy of the VA Form 9 from April 2014 should be included in the records for which translation is sought.  

5. The issues on appeal should then be readjudicated.  If any of the benefits sought on appeal are not granted in full, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded an opportunity to respond, and the claim should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


